Case: 2:19-cr-00192-SDM Doc #: 1 Filed: 03/28/19 Page: 1 of 4 PAGEID #: 1

Ag5rd
AO 91 (Rev. 11/11) Criminal Complaint A 9 @ s:

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

 

 

United States of America )
v. ) : a bps D Y
Michael Lee Sexton : CaseNo. 2- “ = t
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 27, 2017-February, 2018 in the county of Franklin in the
Southern _ District of Ohio , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1344(2) Bank Fraud
18 U.S.C. 1708 Theft or Receipt of Stolen Mail Matter Generally
18 U.S.C. 1028A(a)(1) Aggravated Identity Theft

This criminal complaint is based on these facts:

See attached affidavit

@ Continued on the attached sheet.

SEK ot

 

Complainant's signature

 

__ Timothy D. McCall, U.S. Postal Inspector
Printed nab gand title

   

Sworn to before me and signed in my presence.

pa: WV 26, ABI?)

City and state: Columbus, OH

 
Case: 2:19-cr-00192-SDM Doc #: 1 Filed: 03/28/19 Page: 2 of 4 PAGEID #: 2

AFFIDAVIT TO CRIMINAL COMPLAINT AGAINST
MICHAEL LEE SEXTON

I, Timothy D. McCall, being duly sworn, depose and state as follows:

Tama U.S. Postal Inspector with the U.S. Postal Inspection Service in Columbus, Ohio and
have been so employed since August 2015. I am a sworn federal law enforcement officer
empowered to investigate criminal activity involving or relating to the United States Postal
Service (USPS) and/or U.S. Mail. The crimes investigated include those such as theft,
burglary, robbery, assault, homicide, dangerous mailings, narcotics, identity theft, and fraud.
I received initial training for these types of investigations through the U. S. Postal Inspection
Service, Basic Inspector Training (BIT). I was previously a Federal Agent with the U.S.
Department of Energy/National Nuclear Security Administration for 10 years, sworn to
enforce federal laws. I also served as a local police officer for five years, enforcing state laws,
local ordinances, and conducting preliminary investigations, including fraud investigations. |
received further experience through a Bachelor of Interdisciplinary studies with a Cognate in
Criminal Justice and Minor Strategic Intelligence.

Introduction

to

The information contained within this affidavit is based upon information I have gained from
my investigation, my personal observations, my training and experience, and/or information
relayed to me by other Postal Inspectors, and law enforcement officers and/or agents. Since
this affidavit 1s being submitted for the limited purpose of securing an arrest warrant, I have
not included each and every fact known to me concerning this investigation. I have set forth
only the facts that I believe are necessary to establish probable cause to believe that Michael
Sexton (hereinafter Sexton) committed violations of bank fraud, Title 18 U.S.C. Section
1344(2), theft or receipt of stolen mail matter generally, Title 18 U.S.C. Section 1708, and
aggravated identity theft, Title 18 U.S.C. 1028A(a)(1).

Background

ad

The U.S. Postal Inspection Service is conducting an investigation involving the theft of U.S.
Mail from business and residential mail boxes. The investigation revolves around financial
instruments such as business checks, personal checks, money orders, and items containing
personal identifiable information being stolen from the mail boxes. The financial instruments
are then altered and cashed in either personal bank accounts or at check cashing facilities and
financial institutions throughout Ohio. The obtained personal identifiable information is used
to open bank accounts and credit cards online under the victim’s name’s.
Case: 2:19-cr-00192-SDM Doc #: 1 Filed: 03/28/19 Page: 3 of 4 PAGEID #: 3

Facts Establishing Probable Cause

sn

10.

11.

On or about December 27, 2017, a check in the amount of $1,512.25, which had been
reported stolen from the U.S. Mail and altered, was mobile deposited into the personal J.P.
Morgan Chase account of Sexton. The check was later found in Sexton’s possession on
January 25, 2018 during a search incident to arrest and vehicle inventory.

On or about December 28, 2017, a check in the amount of $740, which had been reported
stolen from the U.S. Mail and forged, was mobile deposited into the personal J.P. Morgan
Chase account of Sexton.

On or about January 4, 2018, a check in the amount of $491.65, which had been reported
stolen from the U.S. Mail and forged, was mobile deposited into the personal Citizens Bank
account of Sexton. The check was later found in Sexton’s possession on January 25, 2018
during a search incident to arrest and vehicle inventory.

On or about January 24, 2018, a Huntington National Bank account was opened online in the
name of DH with DH’s personal identifiable information. The account was opened with the
use of Sexton’s mobile telephone number. The account had two checks, in the amounts of
$100 and $30.36, mobile deposited into them on the same day using Sexton’s mobile
telephone number. These checks, along with DH’s driver license and social security card,
were later found in Sexton’s possession on January 25, 2018 during a search incident to
arrest and vehicle inventory.

Previously on or about June 9, 2017, Sexton is seen on security video from Dollar General
taking DH’s wallet from the counter. DH had accidentally left his wallet while making a
purchase immediately before.

On or about January 25, 2018, Sexton was arrested by Franklin County, OH Sheriff's Office
(hereinafter FCSO) deputies. Sexton had over 100 pieces of U.S. Mail in his possession to
include W-2’s, employment applications, credit cards, and checks. Eight of the checks had
been endorsed by Sexton and one check had a forged endorsement of DH, a victim
previously mentioned in this affidavit. Two credit cards were in the name of KH. KH stated
during an interview he did not open the credit card accounts.

On or about February 22, 2018, mail in the name of KH was found by the owner of a
residence where Sexton had previously resided.

On or about February 23, 2018, FCSO Detective Reed executed a search warrant and

2
Case: 2:19-cr-00192-SDM Doc #: 1 Filed: 03/28/19 Page: 4 of 4 PAGEID #: 4

discovered two credit Capital One Master Cards in the names of RD and BD which had been
reported stolen from the U.S. Mail. Previously on or about February 22, 2018, a television
was found in Sexton’s vehicle which had been purchased via Walmart.com with RD as
purchaser and Sexton listed to pick up the item.

12. On or about February 23, 2018, KW filed a report with the Columbus Division of Police for
identity fraud. Previously on or about January 25, 2018, mail and a W-2 in KW’s name were
found in Sexton’s vehicle during a search incident to arrest and vehicle inventory.

13. On or about March 29, 2018, CITI Bank Security and Investigations verified two credit cards
were applied for in KW’s name using Sexton’s mobile telephone number.

14. There are more than 270 victims with an excess of $30,000 in loss associated with Sexton’s
activity.

Conclusion

15, Based on the information contained herein, I maintain that there is probable cause to believe

Michael Lee Sexton did commit bank fraud in violation of Title 18 U.S.C. Section 1344(2),
theft or receipt of stolen mail matter generally in violation of Title 18 U.S.C. Section 1708,
and aggravated identity theft in violation of Title 18 U.S. C. Section 1028A(a)(1).

PTA Me ot

Timothy D. McCall
U.S. Postal Inspector

 

Sworn to before me, and subscribed in my presence, on this a 6 day of March 2019, at
Columbus, Ohio. ee

   

 

 

A 5% th de bY}
"Witter

Loe)
